Citation Nr: 1453972	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  07-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the low back, legs, and lower extremities as the result of VA low back surgery (laminectomy) on April 4, 2007.

2.  Entitlement to an initial disability rating greater than 20 percent for a myofascial strain of the left paraspinal muscles.  

(The issue of entitlement to service connection for degenerative disc disease and arthritis of the lumbar spine with bilateral neuropathy of the lower extremities, to include as secondary to a service-connected myofascial strain of the lumbar spine, is addressed in a separate Board decision under a different docket number and with a different representative). 


REPRESENTATION

Appellant represented by:	Daniel S. Krasnegor, Attorney 

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1977 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2006 and January 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In August 2009, the appeal reached the Board, at which time it denied the benefits sought.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), and in a Memorandum Decision dated in August 2011, the Court vacated the Board's August 2009 decision and remanded the claims for further development.

In light of the Court's instructions, the Board remanded the appeal in April 2012 and February 2013 for further development.  The case has since been returned to the Board for appellate review.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals various documents that have been reviewed by both the RO and the Board.  

In January 2014, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) for the appeal.  38 C.F.R. § 20.901(a) (2014); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2002 & Supp. 2014).  The VHA report, received in March 2014, has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran does not have additional disability to the low back, legs, and lower extremities subsequent to VA low back surgery (laminectomy) on April 4, 2007.

2.  The Veteran's service-connected myofascial strain of the lumbar spine is not productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire spine; unfavorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The service-connected myofascial strain disability is fully healed and resolved at present. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the low back, legs, and lower extremities as the result of VA low back surgery (laminectomy) on April 4, 2007, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2014).

2.  The criteria for an initial disability rating higher than 20 percent for a myofascial strain of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the claimant should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the initial rating claim for a myofascial strain of the lumbar spine and the section 1151 claim in this case was satisfied by letters sent to the Veteran in October 2005, April 2006, September 2007, April 2012, March 2013, and April 2013.  Moreover, both the initial rating and section 1151 issues on appeal were last adjudicated by the RO in a June 2013 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In any event, the increased rating issue for a myofascial strain of the lumbar spine arises from disagreement with the initial evaluation following the grant of service connection in an August 2006 rating decision.  Both the Court and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

Thus, the Veteran has received all required notice in this case for the initial rating and section 1151 issues, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran, by either the Veteran or his attorney.   

With respect to the duty to assist, the RO has secured all identified and available medical records, including the Veteran's VA treatment records, a VA informed consent form, private treatment records as identified and authorized by the Veteran, service treatment records, service personnel records, and Social Security Administration (SSA) disability records.  The Veteran has also submitted personal statements and additional private medical evidence.  In a March 2013 statement, the Veteran related that all pertinent VA and private treatment records had been identified and submitted.  Moreover, neither the appellant nor his attorney has identified any outstanding, available evidence that is relevant to the issues being decided herein, despite this case having been before the Court in August 2011.  Cf. Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (where an attorney-represented appellant enters into a Joint Motion for Remand identifying specific Board errors, the terms of that remand can be considered a factor when determining the scope of the Board's duty to search the record for other issues that are reasonably raised by that record).

With respect to the claim for compensation under 38 U.S.C.A. § 1151, VA examinations and medical opinions and a March 2014 VHA specialist opinion were secured.  In this regard, the Court has held that VA's duty to provide a medical examination and/or medical opinion under 38 U.S.C.A. § 5103A(d) also applies to compensation claims under 38 U.S.C.A. § 1151.  Trafter v. Shinseki, 26 Vet. App. 267, 278-80 (2013).  That is, in the context of § 1151 claims, the Court held that the "may be associated" language required that the evidence of record indicate a causal connection between the current disability and the VA treatment, before VA was required to provide a medical examination or opinion.  Id.  The Board emphasizes that the threshold for making this determination is a "low" one.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In the present case, several VA medical opinions for the § 1151 issue on appeal and a VHA specialist opinion were secured in light of this duty.  In particular, the Board finds that the VHA specialist medical opinion is fully adequate, as it was predicated on a full reading of the claims file, including the Veteran's own allegations.  As discussed below, the VHA specialist provided a rationale for the opinions stated, relying on and citing to the records reviewed.

With respect to the initial rating claim, the Veteran was afforded VA examinations in July 2006, May 2012, June 2012, and May 2013 in connection with his claim for an increased initial rating for his service-connected lumbar spine disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When considered as a whole, the Board finds that the VA examinations obtained in this case are adequate, in particular the most recent May 2013 VA examination, as they are predicated on a review of the Veteran's medical history as well as on an examination and fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in May 2013.  38 C.F.R. § 3.327(a).  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  In addition, the February 2014 VHA specialist medical opinion sufficiently addressed the question of whether the Veteran's service-connected myofascial strain of the lumbar spine was currently symptomatic.  

With regard to the previous April 2012 and February 2013 Board remands, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remands, the AOJ secured additional VA treatment records dated after 2011 and provided the Veteran with authorizations in order to secure potential private medical evidence; secured copies of VA's informed consent forms in connection with the April 4, 2007, lumbar spine surgery; obtained several VA opinions and a VA examination for the § 1151 issue on appeal; and afforded the Veteran several VA examinations to rate the current extent and severity of his service-connected lumbar spine disability.  As such, the AOJ has substantially complied with the Board's instructions.  (The Board also followed up on these actions by securing additional VHA specialist medical opinions for both the § 1151 and initial rating issues on appeal).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his § 1151 and initial rating claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of either the § 1151 or initial rating appeal.


II.  Section 1151 Claim

The issue before the Board is entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the low back, legs, and lower extremities as the result of low back surgery (laminectomy) performed at the VA Medical Center (VAMC) in Milwaukee, Wisconsin, on April 4, 2007.  The Veteran has asserted that VA physicians were negligent in the manner in which they performed his low back fusion surgery.  He has claimed that his low back pain and lower extremity neuropathy permanently worsened after the surgery, and he has contended that he has permanent "severe" pain in the low back, as well as "severe" pain, burning, and numbness in the buttocks, hips, groin, thighs, feet, and toes.  The Veteran has also stated that right-sided neuropathy developed after the surgery, which was not present prior to the procedure.  See July 2007 claim; February 2008 NOD; March 2008 VA Form 9; October 2013 attorney letter.  

Section 1151 compensation is awarded for qualifying additional disability in the same manner as if such additional disability were service connected.  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a) (West 2002 and Supp. 2014).

For purposes of establishing entitlement to section 1151 benefits, a disability or death is a qualifying additional disability or qualifying death if the disability or death:

           (1) was not the result of the Veteran's willful misconduct; and
           
(2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was -

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(a)-(d).  

First, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the Veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Also, additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

Third, with regard to fault or unforeseen circumstance, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Thus, section 1151 contains two causation elements-a Veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id.

In determining whether compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Prior to the Veteran's April 4, 2007, VA surgery for the lumbar spine, a discussion of the pertinent medical and lay evidence of record is as follows:

The Veteran's service treatment records dated in July 1977 and August 1977 document that he sustained a low back strain after an assault from a drill sergeant.  In August 1977 the Veteran's complaints of tenderness of the lumbar spine with daily back pain were noted, but the lumbar spine had full range of motion.  He was also diagnosed with a sway back - a lumbar lordosis.  The Veteran was put on profile.  The Veteran also reported that the low back pain radiated to the left thigh, buttocks, hip, and foot.    

An August 1977 VA medical certificate assessed a low back muscle strain with radiation to the right hip.  

An April 1978 VA examiner noted the Veteran's complaints of intermittent low back pain and right hip stabbing pains when bending.  An April 1978 VA X-ray of the lumbar spine was unremarkable, except for minor lumbar scoliosis.  

A March 1986 post-service injury due to lifting boxes was noted, but at that time, the Veteran denied any history of a prior back injury.  Back pain and right hip and right thigh pain were noted.

A July 1990 SSA disability examination revealed a diagnosis of a lumbosacral sprain/strain after the Veteran was involved in a motor vehicle accident (MVA) in June 1990.  He had reported low back pain and right leg pain after his MVA.  

An August 1990 private history and physical examination also recorded complaints of low back pain and right leg numbness and tingling after his MVA.  He was diagnosed with lumbar myositis and probable herniated disc.  

A January 1991 SSA examination discussed low back pain radiating to the Veteran's right leg, right foot, and right toes.  The Veteran denied the existence of similar pain prior to the MVA.  Another MVA was noted to have occurred in March 1989.  

In 1992, a CT scan showed a right L5-S1 herniated disc displacing the proximal right S1 sheath posteriorly.

An August 1993 private physical rehabilitation record reflected the Veteran's complaints of mild, intermittent back pain with associated right lower extremity numbness.  The Veteran had a history of deep vein thrombosis.  Examination showed decreased sensation of the right lateral foot, decreased right ankle reflex, and decreased range of motion of the low back.

A February 1994 SSA disability decision determined that the Veteran was disabled since 1989 due to a herniated disc, degenerative disc disease, and right lower extremity pain with a record of multiple MVAs.  

Private treatment records dated from 1992 to 2005 also noted recurrent deep vein thrombosis in both the right and left legs.  

VA treatment records and examinations dated from 2004 to 2006 revealed degenerative disc disease of the lumbar spine with decreased sensation and pain to the left lateral thigh.

A February 2005 MRI study showed lumbar forminal encroachment, left more than right, at the L5-S1 level.

The July 2006 VA examiner noted the presence of low back and left leg pain, and the Veteran "may have intermittent pain to the right."  In the same month, the Veteran was diagnosed with left lateral femoral cutaneous neuropathy, also termed as meralgia paresthetica.  

The VA April 4, 2007, VA operative report stated that the Veteran was seen in the VA neurosurgery clinic prior to his surgery for complaints of "severe" low back pain with numbness and pain radiating into his left lower extremity.  The Veteran felt "significantly limited" by these symptoms.  An April 12, 2007, VA discharge summary also noted that, prior to his surgery, the Veteran reported a burning low back sensation and pain that radiated to his left buttock, left hip, left thigh, and left foot.  

The Veteran underwent laminectomy surgery (lumbar decompression and fusion surgery) on April 4, 2007.  No complications were noted.  The Veteran mentioned some improvements in his pre-operative symptoms, and he was discharged in stable condition.  

Upon review of the evidence of record, including VHA opinions, VA medical opinions, VA and private treatment reports, and lay assertions, the Veteran's claim for §1151 compensation is denied.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(a)-(d).  Simply stated, subsequent to the VA surgery for the lumbar spine on April 4, 2007, the most probative evidence of record establishes there was no additional disability shown to the Veteran's lumbar spine or lower extremities or any other additional disability.  See 38 C.F.R. § 3.361(b).  This is shown by comparing the Veteran's condition before and after the April 4, 2007, VA surgery in question.  Id.  Without any additional disability shown as a threshold issue, there can be no causation by VA surgery.  

That is, subsequent to the Veteran's April 4, 2007, VA surgery for the lumbar spine, a discussion of the pertinent medical and lay evidence for the Veteran's low back and lower extremities is as follows:

With regard to favorable evidence, in VA treatment records dated from April 2007 to November 2007, the Veteran reported that certain pre-surgery symptoms became worse after the April 2007 laminectomy.  He also reported additional right lower extremity symptoms (pain and numbness) that he says first appeared after his April 2007 laminectomy.  Specifically, the Veteran reported left leg numbness and burning on April 19, 2007.  VA treatment records dated in April 2007 and May of 2007 also show that the Veteran complained of "severe" numbness in the left thigh to the foot, including the left buttocks.  He stated that the entire left foot is numb most of the time and reported an increase in back pain.  He visited the emergency room several times, placed on medications, and nerve root irritation from neurosis and lateral femoral nerve compression were suggested as possible reasons.  

With regard to favorable evidence, the Veteran submitted an October 2007 private medical report from Dr. S.B., MD. (initials used to protect privacy) who assessed that the Veteran no longer had any pain or paresthesias radiating beyond his left knee, but did have intense thigh numbness and burning.  He also had "severe" bilateral leg burning pain in the buttocks and groin, including the right leg.  Dr. S.B. also noted that Veteran had a positive EMG/nerve conduction study in August 2007, and there was evidence of ongoing left foraminal narrowing with a central and left-sided disc herniation at the L5-S1 level.  However, it was noted the Veteran "may also have painful fusion software."  

With regard to favorable evidence, a July 2010 VA physical rehabilitation outpatient note indicated that the Veteran's pain complaints have existed since his April 2007 surgery, but that they intensified over the last few months.  He also reported problems in his right leg.  He described burning pain in both buttocks, paresthesias in both feet and toes, and left lateral thigh pain, as well as bilateral knee pain.  An April 2010 MRI demonstrated no evidence of lumbar vertebral metastasis. 

With regard to favorable evidence, an April 2011 VA outpatient treatment record concluded "it is likely low back and bilateral buttock pain is multi-factorial and related to failed back syndrome/DDD/ DJD/myofascial pain with some contribution from spinal stenosis above surgical fusion."

With regard to favorable evidence, the Veteran also submitted an October 2012 private medical statement from Dr. S.B., who suggested that the Veteran's condition of the lower extremities could be related to pseudarthrosis (failed fusion) or possibly from the hardware itself.  Dr. S.B. explained that the pain could be related to the lumbar pedicle screws and recommended injections over the hardware with a numbing medicine to determine if the screws are causing the pain.

With regard to favorable evidence, the Veteran submitted a December 2012 internet medical treatise article listing the types of reasons for a poor result following spinal fusion surgery, to include pseudarthrosis (failed fusion).  

With regard to evidence unfavorable to the claim, an April 30, 2007, CT scan of the lumbar spine revealed that "previously demonstrated central disc herniation cannot be assessed," and it was noted there was "no hardware failure."  

A May 8, 2007, VA neurosurgery inpatient note also stated that the recent MRI showed no new disc herniation, and there was no evidence of hardware compromising any nerve roots.

A May 10, 2007, VA discharge summary further found that the CT scan did not reveal any obvious explanations for the Veteran's symptoms.   

Moreover, with regard to evidence unfavorable to the claim, a May 24, 2007, VA neurosurgery outpatient report recorded numbness and pain in the left thigh and leg, a left foot that felt like it was swelling, occasional pain in the left buttock, and ongoing low back pain.  Overall, the Veteran felt like his low back pain was "marginally better" than before the surgery and that his radicular symptoms were tolerable with medication.  

A December 2007 VA examiner opined that the Veteran "suffers from left leg pain, bilateral hip pain, pain in the right buttocks, and pelvic pain, is not caused by or a result of his back surgery on April 4, 2007."  The VA examiner further added that the "reason for this opinion is that the Veteran was noted to have these symptoms prior to his surgery, as noted in his note by the neurosurgeon, and that the Veteran was simply having an exacerbation of these symptoms for why he was presenting for his second set of surgeries."  There was no evidence of carelessness or negligence on the part of VA or an event not reasonably foreseeable.  

A June 2012 VA neurological examination found that the Veteran's current history and examination were consistent with bilateral lumbar radiculopathy and peripheral neuropathy.  The examiner opined "it is less likely as not that these diagnoses were caused by or became worse as a result of the lumbar fusion completed at the VA in 2007."  Instead, the "natural progression of his disease" was noted as the cause.  The examiner opined that there was no evidence that the "current claimed disabilities and symptoms are a direct result of carelessness, negligence, lack of skill, or similar incidence of fault on the part of attending VA personnel."  The examiner later stated "there is not evidence that the vet[e]rans additional disability resulted from a failure on the part of the VA to timely diagnose and/or properly treat the claimed disabilities."  (This opinion was somewhat confusing in its presentation).  

An October 2012 private CT scan of the lumbar spine commented that the "pedicle screws and interconnecting rods are intact with no evidence of complications."  An October 2012 private X-ray of the lumbar spine also assessed "no visible hardware failure," and an October 2012 private MRI of the lumbar spine noted "intact hardware."  

With regard to evidence unfavorable to the claim, a May 2013 VA examiner concluded that the Veteran did not develop additional disability after the April 2007 surgery.  He felt that the Veteran's functioning in the right and left leg had significantly improved after the surgery, although some of the aches and pains still exist.  The pseudarthrosis or failed fusion argument was inaccurate, as all testing and radiologic examinations showed that the hardware was stable with no sign of failure.  There was also no carelessness of lack of proper skill by VA in performing the surgery. 

A June 2007 VA treatment note stated that the Veteran's legs gave out and that he fell due to his symptoms, resulting in an injury to the right ankle.  An October 2007 VA neurosurgery clinic note also reported that the Veteran was in "bad shape."  He felt that his symptoms were worsening, and he thought that his hardware and screws were pinching him.  Despite the Veteran's subjective complaints, X-rays of the lumbar spine failed to reveal any evidence of failure or loosening and minimal lateral bony fusion.  His posterior lumbar hardware was "intact."  

Recent January 2012, July 2012, and December 2012 VA primary care treatment records contained on Virtual VA indicate that the Veteran overall feels well, but he continues to have low back pain and paresthesias in his right and left lower legs.  He has numbness and tingling in his toes as well.  Radiculopathy at L5 was assessed.  A September 2011 VA physical rehabilitation record also noted the Veteran's complaints of bilateral feet burning.  After his April 2007 surgery, it was felt that the Veteran's "pain complaints did not correlate with imaging findings."   

In light of the conflicting lay and medical evidence discussed above, in January 2014, on its own initiative and pursuant to VA regulation, the Board requested an expert opinion from a VHA neurosurgeon seeking to answer the following questions:

(1)  Is it at least as likely as not (50 percent or more probable) that the Veteran has additional disability to the low back or right or left lower extremities (hips, thighs, buttocks feet, toes), after his VA low back surgery on April 4, 2007?  In particular, please address if there is additional disability to the right leg.

In answering this particular question, please address the argument that the symptoms of the right lower extremity did not exist prior to the surgery.

(2)  If the Veteran has additional disability, is it at least as likely as not (50 percent or more probable) that this additional disability is the result of the VA surgery on April 4, 2007?  

In answering this particular question, please address the argument that the additional disability is a result of pseudarthrosis (failed fusion) or the hardware itself.

(3) If the Veteran has additional disability as the result of VA surgery, is it at least as likely as not (50 percent or more probable) that the proximate cause of the Veteran's additional disability from VA surgery was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  In other words, address whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

(4) If the Veteran has additional disability as the result of VA surgery, is it at least as likely as not (50 percent or more probable) that the proximate cause of any additional disabilities was due to an event not reasonably foreseeable (notwithstanding the informed consent document)?   

In response, in March 2014, an unfavorable medical opinion was received from a VHA neurosurgery specialist.  Based on a comprehensive review of the Veteran's relevant medical history and claims folder, the VHA examiner opined that the answer to question number (1) above was in the negative.  That is, it was "not 50 percent or more probable" the Veteran had additional disability to the low back or right or left lower extremities (hips, buttocks, thighs, feet, toes), after his VA low back surgery on April 4, 2007.  The examiner added that symptoms of a right lower extremity did in fact exist prior to the surgery in question.  The VHA examiner indicated he considered an analysis of the Veteran's clinical picture, with all applicable diagnostic and therapeutic principles.  

The March 2014 VHA examiner assessed that the fundamental process responsible for the Veteran's complaints of low back pain and lower extremity disease is degenerative disease of the lumbar spine.  The symptoms produced by this condition involved the low back and both legs, "variably, as is often the case, but present before the surgery, as well as later."  In contradiction to the Veteran's assertion that there was an absence of right leg symptoms prior to the VA surgery, the VHA examiner pointed out that the record repeatedly and unequivocally documents its presence.  The Board finds that much of the evidence listed prior to the April 4, 2007, VA low back surgery supports the VHA examiner's conclusion on this point, as noted and listed above.  

Moreover, the VHA examiner stated his belief that the record identifies at least four different additional diagnoses, each a separate process, which overlap with the Veteran's main symptoms.  These diagnoses are meralgia paresthetica, plantar fasciitis, peripheral neuropathy, and degenerative disease of the knee joints.  These diagnoses help to explain the presence and varying character of the Veteran's symptoms in the lower extremities.  For example, the meralgia paresthetica correctly accounts for the left lateral thigh pain, numbness, and/or sensory loss.  This disorder occurs with weight change, such as the Veteran's weight change from 163 pounds in 1978 to 260 pounds in 2004 to 282 pounds in 2012.  The VHA examiner went on to discuss the specifics of the other diagnoses as well, in terms of bilateral lower extremity impairment.  The examiner assessed that these processes can explain in the present case the symptoms which persist or reoccur after surgery because of their independence of any spine disorder or its surgical treatment.  The known deep vein thrombosis also can cause serious problems which require lifelong anticoagulation.  Similarly, the multiple MVA traumas, and the increasingly severe obesity of the Veteran, are significant, but they do not alter the main conclusions of the case.  

The VHA examiner concluded that there was a "complete absence of any basis for suggesting additional disability as a consequence of the surgery."  The VHA examiner noted that the surgery's performance was "correct."  The fact that the Veteran continued to experience symptoms after the operation did not reflect on the indications or the performance of the operation.  The VHA examiner commented that the record does not contain any suggestion that new disability followed the surgery.  The record does establish the complaints of back and leg symptoms on both sides which were present with varying intensity over many years.  The examiner opined that their continuing presence "is the consequence of the natural course of advancing degenerative disease of the spine, with contributions from the other disorders described."  

The March 2014 VHA opinion provides strong evidence against the section 1151 claim and outweighs the October 2007 and October 2012 private opinions of Dr. S.B., who noted that the Veteran "may also have painful fusion software."  In this regard, several CT scans in the record show that there was no issue with the hardware placement of the surgical screws and rods after the April 2007 surgery. See also findings of separate February 2014 VHA opinion at paragraph #3.   Moreover, December 2007 and May 2013 VA examiners concluded the Veteran did not have additional disability after the April 2007 VA low back surgery.  In addition, the October 2007 and October 2012 favorable private opinions of Dr. S.B. are speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may not" and is too speculative to establish a medical nexus).  See also Morris v. West, 13 Vet. App. 94, 97 (1999 (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  An opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Overall, the March 2014 VHA medical opinion of record was based on a review of the claims folder and supported by the evidence of record and a thorough rationale.  The Board emphasizes that private and VA treatment records and X-ray/CT scan findings dated during the 1990s and 2000s overwhelmingly support the conclusions of the VHA examiner.  Prior to his April 2007 surgery, the VA April 4, 2007, VA operative report stated that the Veteran was seen in the VA neurosurgery clinic prior to his surgery for complaints of "severe" low back pain with numbness and pain radiating into his left lower extremity.  Notably, the description of his pain was "severe" prior to the surgery.  Finally, neither the Veteran nor his attorney has submitted any argument against the March 2014 VHA opinion.  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Board emphasizes there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  The Court has stated that examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105.  

Because the evidence does not demonstrate additional disability to the low back, legs, and lower extremities after the April 2007 VA low back surgery in question, the analysis need not advance to the question of proximate cause including negligence and reasonable foreseeability.  Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving, 19 Vet. App. at 99-100.  See also 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  

In any event, with regard to informed consent and negligence, prior to the April 2007 VA laminectomy surgery, the record contains a March 2007 VA informed consent form signed by the Veteran.  The known risks of the procedure were listed for the Veteran, a description of his diagnoses, and an explanation of the alternatives to the surgery.  His pre-operative diagnosis was lumbar stenosis and instability.  The March 2014 VHA examiner reflected that the April 2007 operative report and VA records of pre- and post-operative care demonstrate careful preparation for the surgery, based on appropriate indications, skillful conduct of the operation in all respects, verification of hardware placement, and comprehensive pre-operative physiological and pharmacologic support.  "No error or omission in any aspect of the Veteran's surgical case was revealed or suggested," according to the March 2014 VHA examiner.  Thus, there would be no probative support for any argument that VA's health care providers did not substantially comply with the informed consent requirements of 38 C.F.R. § 17.32, on the issue of negligence or reasonable foreseeability.  

Moreover, with regard to negligence, no probative evidence of record establishes that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or negligence.  See 38 C.F.R. § 3.361(d)(1).  In fact, the December 2007 VA examiner remarked that, after reviewing the record, there was no evidence of carelessness or negligence on the part of VA or an event not reasonably foreseeable.  In addition, a June 2012 VA neurological examiner commented that there was no evidence that the "current claimed disabilities and symptoms are a direct result of carelessness, negligence, lack of skill, or similar incidence of fault on the part of attending VA personnel."  

The Veteran's lay assertions regarding alleged additional disability and causation for purposes of entitlement to § 1151 benefits are outweighed by the evidence contained in the VA treatment records, private and SSA medical records, VHA clinical opinions, and VA examinations and clinical opinions discussed in detail above.  The Board acknowledges that the Veteran is competent to report additional low back or neuropathy symptomatology to the lower extremities.  In any event, the VA medical records and opinions and VHA opinions discussed above are more detailed and probative than his lay statements, as they are based on a review of the claims file, including his statements and diagnostic imaging, as well as on the clinicians' medical expertise.  They are also supported by an adequate rationale.  Overall, the preponderance of the competent, credible, and more probative evidence of record demonstrates that the Veteran did not have additional disability subsequent to his April 4, 2007 VA low back surgery.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  

In light of the above, the Board finds that the criteria for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability to the low back, legs, and lower extremities as caused by VA low back surgery in April 2007 
have not been met, and the claim must be denied.  Because the preponderance of the evidence is against the § 1151 claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



III.  Increased Claim for Lumbar Spine - Schedular Basis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 indicate that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected lumbar spine disability.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

The Veteran's myofascial strain of the paraspinal muscles of the lumbar spine has been assigned an initial 20 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral strain).  This 20 percent rating has remained in effect since August 8, 2005.

The Veteran has appealed the August 2006 rating decision that granted service connection for his myofascial strain of the lumbar spine.  He has expressed disagreement with the initial 20 percent rating assigned since August 8, 2005.  Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his lumbar spine disability have been more severe than at others for the time period from August 8, 2005, to the present.  Id.  

The criteria for spine disorders were amended in September 2002 and again in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  In this case, the Veteran's service connection claim was received by the RO in August 2005, which was subsequent to the final amendments.  Thus, only the most current version of the rating criteria (i.e., the September 2003 amendments) is for application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The September 2003 amendments indicate that intervertebral disc syndrome, (preoperatively or postoperatively) can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. 

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 20 percent for his service-connected myofascial strain of the lumbar spine.  38 C.F.R. § 4.7.

At the outset, the Board emphasizes that the crux of the Veteran's increased rating claim hinges on establishing service connection or secondary service connection for degenerative disc disease of the lumbar spine and arthritis with bilateral neuropathy of the lower extremities.  However, on that issue, based on the development of the medical evidence of record, a separate Board decision under a different docket number has denied service connection and secondary service connection for degenerative disc disease and neuropathy.  Therefore, the Veteran cannot receive a higher rating for his lumbar spine disability above 20 percent on that basis.   

Regardless, where the record does not separate the effects of a service-connected disability from the effects of a non-service-connected disability, the effects must be attributed to the service-connected disability or a medical determination must be obtained.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 38 C.F.R. § 3.102 (2009); Schedule for Rating Disabilities, Mental Disorders, 61 Fed. Reg. 52,695, 52,698 (Oct. 8, 1996)).

In the present case, VA has obtained several medical determinations addressing the effects of the Veteran's service-connected myofascial strain versus the effects of his nonservice-connected degenerative disc disease and neuropathy.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ..., he must provide an adequate one....").  An examination or opinion is adequate if it is "thorough and contemporaneous," considers the Veteran's prior medical examinations and treatment, and "describes the disability ... in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report or opinion must also "contain not only clear conclusions with supporting data[ ] but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board errs by relying on an inadequate opinion.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

With regard to the favorable evidence for the Veteran on this issue, the Veteran was afforded a VA examination in July 2006.  The VA examiner, a physician, rendered diagnoses of myofascial strain of the left paraspinal muscles and lumbosacral disc disease and degenerative disease with left lateral femoral cutaneous neuropathy.  In an August 2006 addendum opinion, the VA examiner stated that the finding of lumbar spine tenderness found upon examination was related to the service-connected paraspinal muscle strain, while the limitation of motion found upon examination was related to both the muscle strain and the (nonservice-connected) degenerative disc disease.  The limitation of motion due to each disorder could be delineated according to the examiner.  The Board observes that no rationale or reasoning was provided for this opinion.  Only a bare conclusion was offered.  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).  In addition, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the probative value of the July 2006 VA examiner's opinion is somewhat limited.  

With regard to the unfavorable evidence for the Veteran on this issue, the Veteran was afforded another VA examination in May 2012 by a VA spinal cord physician.  After a physical examination and testing, the examiner concluded that the myofascial strain of the paraspinal muscles was completely healed.  The examiner stated "looking at the Veteran's MRI revealed that his problem is the result of degenerative disc disease and osteoarthritis and not myofascial pain...therefore his current condition of back is 100% result of non-service connected condition."  The examiner reasoned that the recent MRI revealed that the Veteran's current problems are not due to a myofascial strain.  Instead, the degenerative disc disease and osteoarthritis were the result of post-service heavy labor jobs and multiple MVAs.  The Board emphasizes that the May 2012 VA examiner's findings, in large part, are supported by the other clinical evidence of record, in particular SSA disability records from the early 1990s, which do not show any treatment for a lumbar strain.  The Veteran also denied any previous low back problems in the 1990s in these SSA records.  This examination and opinion provides a reasoned explanation, lending support against the Veteran's claim.  Moreover, the same VA physician in a May 2013 VA opinion again assessed that the Veteran "has no myofascial strain and his diagnosis is very clear (DDD and OA)."

In light of the conflicting lay and medical evidence discussed above, in January 2014, on its own initiative and pursuant to VA regulation, the Board requested an expert opinion from a VHA orthopedic spine surgeon seeking to answer the following question: 

Has the [Veteran's] service-connected myofascial strain fully healed/resolved, as stated by the May 2012 VA examiner?  If not, please indicate which symptoms are related to the Veteran's service-connected myofascial strain of the left paraspinal muscles, as opposed to any symptoms that are manifestations of a nonservice-connected disability.  If it is not possible to separate such symptomatology, please state so in the report.

In response, an unfavorable February 2014 medical opinion was received from a VHA orthopedic spine surgery specialist.  Based on a review of the Veteran's relevant medical history and claims folder, the VHA examiner opined that the myofascial strain has fully healed and resolved with MRI confirmation.  The VHA examiner added that the October 2013 MRI makes no comment about any signal intensity changes in the muscle or fascia.  Overall, when considered in conjunction with the earlier May 2012 and May 2013 VA examinations of record, the February 2014 VHA medical opinion was thorough, based on a review of the evidence of record, and supported by a specific, detailed rationale.  The Court has stated that an examination or opinion is adequate when it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  In addition, the private and VA clinical evidence of record provides some support for the unfavorable opinions, revealing extensive treatment in the 1990s and 2000s for the Veteran's nonservice-connected degenerative disc disease and neuropathy.  For these reasons, the Board finds that the unfavorable VHA opinion and VA examinations and opinions outweigh the favorable VA examination and opinion of record dated in July 2006 and August 2006, which offered with no rationale.  

In summary, the Veteran is not entitled to a rating greater than 20 percent for his service-connected myofascial strain of the lumbar spine, as the probative evidence of record confirms that this disability has fully healed and resolved, with no active symptomatology.  

Moreover, e if the Board were to attribute the effects of the Veteran's degenerative disc disease to the service-connected disability myofascial strain and consider the lumbar spine symptomatology of record, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 20 percent for his service-connected myofascial strain of the lumbar spine.  38 C.F.R. § 4.7.  Significantly, as to orthopedic manifestations of the lumbar spine with consideration of functional loss, the evidence of record does not reveal unfavorable ankylosis of the entire spine warranting a higher 100 percent evaluation, or unfavorable ankylosis of the entire thoracolumbar spine warranting a higher 50 percent evaluation, or favorable ankylosis of the entire thoracolumbar spine, or forward flexion of the thoracolumbar spine 30 degrees or less, which is the criteria for 40 percent evaluations.  38 C.F.R. § 4.71a.  In fact, there is no diagnosis of ankylosis at all in the evidence of record.  Range of motion findings, although limited at times, do not reveal unfavorable ankylosis or even favorable ankylosis.  

With regard to ankylosis, the Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  In fact, on this issue, in February 2014, a VHA physician, who is an orthopedic spine surgery specialist, offered his opinion that the Veteran did not have any undesired ankylosis at the non-operative levels, evidenced by the presence of space between L1-L2, L2-L3, and L3-L4 disc spaces on the CT, MRI, and X-rays from October 2012.  This absence of ankylosis in the non-operative levels of the Veteran's lumbar spine was the expected normal finding.  In addition, based on the range of motion findings of the lumbar spine at VA examinations throughout the appeal, this medical evidence fails to show that the Veteran's lumbar spine is fixated or immobile with fibrous or bony union.  VA and private treatment records dated from 2006 to 2012 document constant low back pain with flare-ups, but fail to reveal any evidence of thoracolumbar spine ankylosis.  All of the above medical evidence contains either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  The Board has considered the Veteran's need to walk with a cane constantly.  Nonetheless, it is apparent from the evidence of record that the Veteran's lumbar spine is not fixated or immobile with fibrous or bony union. 

Moreover, even when considering the Veteran's complaints of pain and other functional loss factors, the evidence does show that there is functional loss more nearly approximating ankylosis or forward flexion of the thoracolumbar spine limited to 30 degrees or less. 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the October 2006 VA examination found the Veteran to have 45 degrees of lumbar flexion, 5 degrees of extension, 25 degrees of right and left lateral flexion, and 30 degrees of right rotation, and 25 degrees of left rotation, all with consideration of pain and repetitive motion.  It was noted that during a flare-up, the Veteran may have to sit and rest.  

The May 2012 VA examination found the Veteran to have 65 degrees of lumbar flexion, 20 degrees of extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left rotation, all with consideration of pain.  Repetitive motion and pain were considered, but the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or any other contributive factors after repetitive use.  That is, there was no additional limitation of motion in degree.  It was noted that the Veteran required a cane for ambulation on a constant basis.  The Veteran reported flare-ups four to five times per day.  

Finally, the May 2013 VA examination found the Veteran to have 70 degrees of lumbar flexion, 15 degrees of extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left rotation, all with consideration of where pain begins.  Repetitive motion and pain were considered, but there was no further change in range of motion.  There was specific documentation of flare-ups on rainy days, although it was noted the day of the examination was rainy, yet there were no flare-ups present.  The examiner added that the existence of flare-ups would be a resort to speculation.  The spine was not additionally limited by pain, fatigue, weakness, lack of endurance or any other contributive factors after repetitive use.

With regard to functional loss, as discussed above, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness or weakened movement or excess fatigability or incoordination in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  The Board has considered the competent and credible lay evidence from the Veteran when considering functional loss.  Nevertheless, the effect of the pain and other factors in the Veteran's lumbar spine is contemplated in the 20 percent rating assigned.  Indeed, as previously discussed, the evidence does not show that pain or other factors cause functional loss more closely approximating favorable or unfavorable ankylosis or loss of flexion of 30 degrees or less.  The Court has held that pain in itself does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

With regard to incapacitating episodes, the evidence of record does not show the Veteran to have had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The Board observes that there are no VA, private, or SSA treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for at least 4 weeks but less than 6 weeks.  There is no mention in the record of any incapacitating episodes.  Thus, a rating above 20 percent is not warranted for the Veteran's lumbar spine under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Accordingly, the Board concludes that an initial evaluation in excess of 20 percent is not warranted for the Veteran's myofascial strain of the lumbar spine.  38 C.F.R. § 4.3.  There is no basis to "stage" the Veteran's 20 percent rating for his lumbar spine disability, as his symptoms have remained consistent throughout the entire appeal period from August 8, 2005.  Fenderson, 12 Vet. App. at 126.  


IV.  Increased Rating - Extraschedular Basis

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The potential symptoms of the Veteran's service-connected disability have been fully considered in the rating criteria, to include 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the most probative medical evidence of record (most notably, a February 2014 VHA medical opinion) establishes that the Veteran's service-connected myofascial strain of the lumbar spine has fully healed and resolved with confirmation by an October 2013 MRI.  Moreover, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for any manifestations of his service-connected lumbar spine disability during the appeal period.  The Board does observe that the Veteran is no longer working (at times he reports being "retired") and that he has been considered disabled by the SSA since December 1989. However, the record does not show that the Veteran's service-connected myofascial strain lumbar disability causes any impairment with employment over and above that which is contemplated in the assigned schedular 20 percent rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  In fact, the SSA determined that the Veteran was unemployable due to nonservice-connected disabilities - a herniated disc, deep vein thrombosis of the lower extremities, drug and alcohol addiction, and a personality disorder.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the low back, legs, and lower extremities as the result of VA low back surgery (laminectomy) on April 4, 2007, is denied. 

An initial disability rating greater than 20 percent for a myofascial strain of the left paraspinal muscles is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


